Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Soike on 01/27/2021 and 01/28/2021.
The application has been amended as follows;
Amendments to the Specification
Paragraphs [0096], [0100] and [0110]; the phrase “flanges 82” has been amended to “flanges or 	tabs 82” in seven instances. 
Paragraph [0096]; the phrase “a generally square or rectangular slot that is configured” has been amended to “a generally square or rectangular slot or groove that is configured”

Amendments to the Claims
	Claim 1, Line 7; The phrase “a hollow interior of the grain bin;” has been amended to “a hollow interior of a grain bin;”
	Claim 1; the phrase “wherein the holding member includes tabs adjacent outward ends of the holding member that include grooves that receive a lip of an upper member” has been amended to read “wherein the holding member includes flanges or tabs adjacent outward ends of the holding member that define one or more slots or grooves that receive a lip of an upper member”
	Claim 7; the phrase “wherein the holding member includes tabs adjacent outward ends of the holding member that extend downward” has been amended to “wherein the flanges or tabs adjacent outward ends of the holding member 
	Claim 10, Line 7; the phrase “a hollow interior of the grain bin;” has been amended to “a hollow interior of a grain bin;”
	Claim 15; “tabs” has been amended to “flanges or tabs”
	Claim 16; the phrase “wherein the holding member includes tabs adjacent outward ends of the holding member that include grooves” has been amended to “wherein the holding member includes flanges or tabs adjacent outward ends of the holding member that define one or more slots or 
	Claim 18; the phrase “wherein the holding member includes tabs adjacent outward ends of the holding member that include grooves that receive a lip of an upper member” has been amended to read “wherein the holding member includes flanges or tabs adjacent outward ends of the holding member that define one or more slots or grooves that receive a lip of an upper member”
	Claim 23; the phrase “wherein the holding member includes tabs adjacent outward ends of the holding member that extend downward” has been amended to “wherein the flanges or tabs adjacent outward ends of the holding member 
	Claim 30; “further comprising the grain bin” has been deleted from the claim
	Claim 31; “further comprising the grain bin” has been deleted from the claim

Allowable Subject Matter
Claims 1-7, 9-13, 15-23 and 25-31 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J GITLIN whose telephone number is (571)270-5525.  The examiner can normally be reached on Monday through Thursday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.G/Examiner, Art Unit 3635                                                                                                                                                                                                        
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635